DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3-11, 13, 14, and 16-22 are pending.
	Claims 4, 8-11, 15, 17, and 22 are withdrawn as being drawn to non-elected groups and/or species.
	Claims 1, 3, 5-7, 13, 14, 16, and 18-21 are currently under consideration to the extent that they read upon Applicant’s elected species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills et al (WO 2007/068421) (IDS Reference).
Mills teaches a synergistic composition comprising prohexadione (A) and prothioconazole (B) (see entire document, for instance, Abstract).  The prohexadione is taught as being in the form of a calcium salt (see entire document, for instance, page 3, lines 20-29).  The composition is taught as being a combination of (A) and (B) wherein 
It is noted that the amount of the components taught in the prior art is the same as the instantly claimed amounts, and therefore, the synergistic effects would necessarily occur.  Further, it is noted that Mills directly teaches that the combination is synergistic.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-7, 13, 14, 16, and 18-21 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al (WO 2007/068421) and Wikeley et al (WO 2015/024995) (both IDS References).
Mills teaches a synergistic composition comprising prohexadione (A) and prothioconazole (B) (see entire document, for instance, Abstract).  The prohexadione is taught as being in the form of a calcium salt (see entire document, for instance, page 3, lines 20-29).  The composition is taught as being a combination of (A) and (B) wherein the composition can be combined in a tank mixture that can be sprayed (See entire document, for instance, page 6, lines 15-18).  The weight ratio of (A) to (B) is preferably 6:1 to 1:6, and is exemplified as being 1:2, 1:6, and 2:1 (see entire document, for instance, page 10, lines 14-19 and page 14, examples).  The amount of (A) is taught as being 37.5, 50, 62.5, 75, 100, or 200 g a.i./ha in combination with (B) in an amount of 75, 100, 125, 250, 800, 1000, or 1500 g a.i./ha (see entire document, for instance, page 
Mills does not directly recite the concept of vegetable oil, the particular particle size, the particular emulsifier as claimed in claim 14, or the presence of trinexapac-ethyl.
Wikeley teaches a composition comprising a growth regulator prohexadione calcium (see entire document, for instance, page 2, line 23, page 7, lines 1-2).  The composition comprises, in addition to the main growth regulator, at least one further growth regulator, a fungicide, and an anti-settling agent (see entire document, for instance, page 10, lines 22-25).  The fungicide is taught as being selected from the group including prothioconazole (see entire document, for instance, page 10, lines 26-30).  Additional growth regulators are taught as also being useful, for instance, trinexapac ethyl (see entire document, for instance, page 5, lines 10-13).  The composition comprises a vegetable oil carrier (see entire document, for instance, page 5, line 22 and claim 1).  The dispersed particles are taught as being between 1 and 7 microns (see entire document, for instance, page 6, lines 7-9).  The composition is taught as having a non-ionic emulsifier comprising at least one fatty acid group, at least one polyethoxy group, or more than one ethoxy group, and at least one polyol, wherein 
Wikeley does not directly teach the amount or ratio of the specific combination.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the carrier, particle size, and emulsifier, and particular additional growth regulator trinexapac-ethyl as taught by Wikeley in the composition of Mills.  One would have been motivated to do so since the composition of Wikeley and Mills are in the same field of endeavor, are directed to the same actives for the same purpose, wherein Wikeley provides motivation for a particularly useful carrier, particle size, emulsifier, and additional growth regulator.  
It further (and alternatively) would have been obvious to one of ordinary skill in the art to utilize the amounts of the components taught be Mills for the composition of Wikeley.  One would have been motivated to do so since Mills teaches that the active components in Mills are combined in a synergistic manner.  There would be a reasonable expectation of success since both references are directed to the same active ingredients and are designed for the same purpose.  

It is noted that the amount of the components taught in the prior art is the same as the instantly claimed amounts, and therefore, the synergistic effects would necessarily occur.  Further, it is noted that Mills directly teaches that the combination is synergistic.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.